Citation Nr: 0908332	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-38 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1951 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the Veteran requested a hearing before 
the Board in his November 2005 substantive appeal.  However, 
in a March 2007 statement the Veteran indicated that he had 
no additional information to submit in support of his appeal 
and in a December 2008 statement, the Veteran's 
representative indicated that the Veteran wished to cancel 
the hearing.  Under these circumstances, the Board finds that 
the Veteran has been afforded his right to a hearing and that 
his request to testify in person before the Board has been 
withdrawn.  See 38 C.F.R. §§ 20.700, 20.704 (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The competent evidence demonstrates that the Veteran has 
current bilateral hearing impairment as defined by 38 C.F.R. 
§ 3.385; however, it does not show that his hearing loss is 
related to active military service nor that sensorineural 
hearing loss manifested to a compensable degree within one 
year of discharge.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
The VCAA and its implementing regulations include (upon the 
submission of a substantially complete application for 
benefits):  an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim; the duty on the part of VA to notify 
the claimant of what evidence will be obtained by whom; and a 
definition of the obligation of VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. §§ 3.159.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  73 Fed. Reg. 23353-56 (Apr. 30, 
2008); 38 C.F.R. § 3.159(b)(1).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, the effective date.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a November 2004 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in August 2006 following the completed notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the November 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
that letter, the RO notified the Veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letter requested the Veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disability.  Consequently, a remand of 
the service connection issue for further notification of how 
to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The RO attempted to obtain the Veteran's 
service treatment records (STRs) from the National Personnel 
Records Center (NPRC).  However, the NPRC informed the RO 
that the STRs were unavailable because they were likely 
destroyed by fire.  Further efforts to obtain other STRs 
would be futile.  See 38 C.F.R. § 3.159(c)(2).  The Veteran 
identified the Cincinnati VA Medical Center (VAMC); 
Cincinnati Head and Neck, Inc; and the Cincinnati Better 
Hearing Center as treatment providers.  Available records 
from those facilities were obtained.  The RO attempted to 
obtain records from AARP Senior Community Services, including 
a 1988 employment physical; however, those records were not 
available.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of:  a current disability; an in-service 
event, injury, or disease; and some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
notes that the Veteran was afforded VA auditory examinations 
in March 2005 and April 2006, the records of which are 
associated with the claims file.

Under the circumstances of this case, "the record has been 
fully developed" and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369, 
1375 (Fed. Cir. 2004).  Therefore, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  Accordingly, the 
Board will proceed with appellate review.

II.  Analysis

In a November 2004 statement, the Veteran contends that, 
during a 1988 employment physical, he was diagnosed with 
hearing loss.  The Veteran states that there was no record of 
hearing loss in service and that, from the time of his 
discharge until 1986, he had no knowledge of the problem.  
The Veteran did not indicate what occurred in 1986 to alert 
him to the problem; however, in a January 2006 hearing at the 
RO in Cleveland, Ohio, the Veteran stated that he first 
noticed hearing loss in 1988.  Transcript at 2-3.  In 
November 2005 and July 2006 formal appeals, the Veteran 
attributed his hearing loss to his duties as a heavy 
artillery and anti-aircraft gunner in service.  Thus, the 
Veteran contends that service connection is warranted for 
bilateral hearing loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
If there is no evidence showing a resultant disability from 
an in-service injury or disease, then a showing of continuity 
of symptomatology since service is required to find a 
resulting chronic condition.  38 C.F.R. § 3.303(b). 

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran's service records indicate that his military 
occupational specialty was as a heavy weapons gunner.  In 
addition, the Veteran received the Korean Service Ribbon and 
served a portion service in foreign duty.  Given this 
information, it is plausible that the Veteran was exposed to 
loud noise from heavy artillery operation in service.

The medical evidence of record clearly shows that the Veteran 
currently suffers from bilateral hearing impairment as 
defined by VA regulation.  An August 2004 audiogram from the 
Cincinnati Better Hearing Center reveals that the Veteran has 
bilateral sensorineural hearing loss and October 2005 
treatment records from the Cincinnati VAMC reveals that he 
has been diagnosed with mild to severe sensory hearing loss 
in the right ear and mild to profound sensory hearing loss in 
the left ear.  A March 2005 VA examination report concludes 
that the Veteran's audiometric testing and speech recognition 
scores were sufficient to reflect hearing loss for VA 
purposes for both the right and left ear.  Thus, the Board 
finds that the Veteran has a current disability:  bilateral 
hearing loss.

As noted above, the Veteran's STRs are not available and are 
considered lost or destroyed; however, certain in-service 
hospital admission cards have been recreated by the Office of 
the Surgeon General, Department of the Army and associated 
with the claims file.  Of the records that are available, 
none indicate that the Veteran was treated for or diagnosed 
with hearing loss while in service.  In addition, in a 
November 2004 statement, the Veteran acknowledges that there 
would be no record of treatment for or diagnosis of hearing 
loss in service, or prior to 1988.  Indeed, at the November 
2006 hearing and in March 2007 and December 2008 statements, 
the Veteran indicated that VA has all relevant evidence of 
record sufficient to make a determination on his claim.  See 
Transcript at 1.

The Board notes that VA has heighted duties when the 
Veteran's medical records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the established 
case law does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board:  to consider 
applicability of the benefit-of-the-doubt doctrine; to assist 
the claimant in developing the claim; and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
Here, the Veteran has not alleged that the missing records 
would substantiate his contentions, but rather indicates he 
had no hearing loss in service or subsequent to service until 
the 1988 physical examination.  The Board has accepted his 
assertions of noise exposure during service so that the 
unavailability of his service treatment records has no 
bearing on his claim.  Thus, the Board finds, as discussed 
above, that VA has fulfilled its duty to assist.

In March 2005 the Veteran underwent a VA audiological 
examination in connection with this claim in which the 
Veteran was diagnosed with bilateral hearing loss.  The 
examiner reviewed the claims file and examined the Veteran 
noting the Veteran's plausible in-service noise exposure.  In 
addition, the examiner noted that the Veteran had twenty-five 
years of post-service occupational noise exposure; however, 
the examiner also noted that the Veteran's factory work 
involved only light machinery and that he regularly used 
hearing protection.  In particular, the examiner noted that, 
in his November 2004 statement, the Veteran acknowledged that 
he did not know that he had hearing loss until 1988.  The 
examiner concluded that it was less likely than not that the 
Veteran's current hearing loss was a result of noise exposure 
in service.  The examiner reasoned that, because the onset of 
the Veteran's hearing loss was significantly later that his 
discharge from the military, the Veteran's current hearing 
loss was not related to his active military service.

In April 2006, the Veteran again underwent a VA audiological 
examination in connection with this claim.  The examiner 
reviewed the claims file and examined the Veteran noting that 
the Veteran acknowledged that he did not know that he had 
hearing loss until 1988.  The Veteran was again diagnosed 
with bilateral hearing loss.  Although the examiner was able 
to attribute the Veteran's tinnitus to his active military 
service, the examiner concluded that the Veteran's hearing 
loss was less likely as not caused by or a result of the 
Veteran's military service.  In a May 2006 addendum to the 
examination report, the examiner reasoned that, because the 
Veteran did not know he had hearing loss until 1988, the 
Veteran's hearing loss was not related to his active military 
service.

In February 2006, the Veteran submitted statements by 
colleagues relating that the Veteran experienced problems 
hearing.  Three statements by friends indicate that the 
Veteran had difficulty hearing from the time they first met 
him in 1962, 1966, and 1980 respectively.  A fourth statement 
by the Veteran's sister indicates that the Veteran appeared 
to have difficulty hearing when he returned from service in 
1955.  Although these individuals are competent to testify 
about that which they personally observed, they are not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis of a disability.  See Layno v. Brown, 
6 Vet. App. 465, 471 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  At the same time, in light of the 
Veteran's November 2004 statement in which he denied being 
aware of any hearing loss until 1988, the Board does not find 
that these lay statements which conflict with  the Veteran's 
reported history to be credible as to the onset of the 
Veteran's hearing loss.  By its very nature, hearing loss is 
capable of observation by the individual experiencing it and, 
as here, where the individual denies observing any hearing 
loss, it can be assumed that no hearing loss was present.  
Thus, the onset of the Veteran's hearing loss, at least as it 
was perceptible to the Veteran, was likely at or about 1988 
when first diagnosed-more than three decades after service.  
In addition, based on the Veteran's assertions that he first 
became aware of his hearing loss in 1988, there is also no 
continuity of symptomatology subsequent to service sufficient 
to link his current hearing loss to service.  38 C.F.R. 
§ 3.303(b).

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Thus, the VA examiners' opinions are probative and both 
provided a persuasive opinion wherein they did not relate the 
Veteran's hearing loss to in-service noise exposure.  Without 
competent medical evidence attributing the current disability 
to active military service, service connection may not be 
awarded.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested to a 
compensable degree within one year of the Veteran's 
separation from military service.  As noted above, the 
Veteran acknowledged in a November 2004 statement that he was 
not aware that he had hearing loss until 1988 and there is no 
indication that he was diagnosed with the disability prior to 
that date.  Thus, service connection is not warranted for 
bilateral hearing loss on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of service connection.  While the Board does 
not doubt the sincerity of his belief that his hearing loss 
is related to his active military service; as a lay person, 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the etiology of a current disability.  See 
Espiritu, 2 Vet. App. at 494.

For the foregoing reasons, the Board finds that the claim of 
service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, 


that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


